Judgment, Supreme Court, New York County (Robert M. Stolz, J., at hearing; Charles H. Solomon, J., at plea and sentence), rendered March 14, 2006, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses review of his suppression claim. The court expressly informed him that as a condition of the plea, he was agreeing to waive his right to appeal, and the court explicitly separated that right from the rights automatically forfeited by a guilty plea (see People v Lopez, 6 NY3d 248, 256-257 [2006]). Furthermore, the record makes it clear that not only did defendant have the opportunity to discuss the proposed appeal waiver with his lawyer, but he also executed a detailed written waiver in which he stated that he agreed to give up his right to appeal because he was receiving a favorable plea and sentence agreement (see People v Ramos, 7 NY3d 737 [2006]). In any event, were we to find the waiver to be unenforceable, we would reject the suppression claim on the merits. Concur—Lippman, P.J., Marlow, Williams and Gonzalez, JJ.